Citation Nr: 0500599	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-27 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served with the Philippine Guerillas from 
February 1943 to June 1946.  He died in April 1996 and the 
appellant is his surviving spouse.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
above claim.  

In a December 2003 rating decision, appellant's application 
for entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 was denied.  This claim is not 
on appeal before the Board.  

The appellant was scheduled for a hearing before the Board in 
July 2004.  She failed to report to the hearing.  Therefore, 
the Board will proceed with review of the claim on appeal as 
though the request for a hearing was withdrawn.  See 38 
C.F.R. § 20.702(d) (2004).  


FINDINGS OF FACT

1.  The veteran's death certificate establishes that his 
death was due to cardiac arrest, secondary to cerebrovascular 
accident, or CVA.  

2.  At the time of his death, the veteran was not service 
connected for any disability.  

3.  There is no evidence of record indicating that the cause 
of the veteran's death had its onset during active service or 
was related to any in-service disease or injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran was not service connected for any disability at 
the time of his death in April 1996 from cardiac arrest 
secondary to cerebrovascular accident.  His reconstructed 
service record does not include physical examinations or 
service medical records.  In his Affidavit for Philippine 
Army Personnel, the veteran stated he felt sick of malaria 
when his unit was sent for processing in September 1945.  He 
also stated that he was treated for a gunshot wound to his 
left hand in April and May 1945.  No other in-service 
illnesses or disabilities were reported.  

April 1996 records from Dr. Paulino J. Garcia Memorial 
Research and Medical Center note the veteran's past history 
to include two strokes and heart problems, for which he was 
regularly taking medications.  He was diagnosed with CVA and 
heart problems, including myocardial ischemia.  

In February 2002, Dr. Ronaldo De Ramos certified the veteran 
was treated in April 1996 for CVA, embolic.  

In April 2002, Dr. Gilson D. Olarte wrote that he treated the 
veteran only once, on the day the veteran died.  He listed 
the veteran's conditions as CVA, secondary to hypertension, 
and stroke.  

In June 2002, Dr. Olarte wrote that he had attended the 
veteran on the day of his death for CVA, stroke.  He also 
wrote that he had no records to submit because the facility 
burned down in December 2000.  The record also contains a 
certification dated in June 2002 by a municipal fire marshal 
confirming the December 2000 fire.  

In her September 2003 substantive appeal, the claimant 
asserted the veteran's death was service connected.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(b) (2004).  In this case, VA's duties 
have been fulfilled to the extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in March 2002.  The appellant was 
told of the requirements to successfully establish service 
connection for the cause of the veteran's death, advised of 
her and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  
The RO obtained the veteran's available service records and 
post-service treatment records.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the evidentiary record does not show 
that the cause of the veteran's death was associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under 
§ 5103A(d) of obtaining a medical opinion.  Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the appellant's claim on the 
merits.  


B.  Cause of death  

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a)(b)(d).  Establishing direct service connection 
for a disability which was not clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) (2004); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran's death certificate reflects that 
he died in April 1996 with an underlying cause of 
cerebrovascular accident.  There is no competent evidence of 
record contradicting that the veteran's cause of death was 
cardiac arrest secondary to cerebrovascular accident.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  

At the time of his death, the veteran was not service 
connected for any disability. The appellant has not brought 
forth any evidence showing that the veteran's cardiac arrest 
secondary to cerebrovascular accident had its onset during 
active service or the first post-service year, or that it was 
related to any in-service disease or injury.  Statements from 
Dr. Olarte merely confirm the veteran's cause of death, and 
he specifically stated that he only treated the veteran on 
the day of his death.  Similarly, records of treatment from 
the Dr. Garcia Medical Center and from Dr. De Ramos both show 
treatment in the days preceding the veteran's death.  None of 
the medical professionals provided any information linking 
the veteran's death to his active service.  

The appellant stated in her September 2003 substantive appeal 
that the veteran's death was related to service.  However, 
there is no evidence indicating she possesses the requisite 
medical knowledge and education necessary to render a 
probative opinion on the cause of the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Again, 
no medical professional has attributed the cause of the 
veteran's death as shown on his death certificate to service.  

For the reasons provided above, the preponderance of evidence 
is against the appellant's claim.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2004).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2004).  The Board regrets that a more favorable 
determination could not be made in this case.  


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


